DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made in the reply filed on 5/4/22.

Drawings
The drawings are objected to because Figures 21-25 are handwritten.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement mechanism” in claims 5 and 7-9 with specification support in published [0105].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, the second and third instance of ‘a’ should be ‘the’ as the terms are previously introduced.
In claim 1, line 26, the portion ‘second, predetermined’ should be corrected (as there appears to be missing words or the comma should be removed).
In claims 3 and 4, “the portions adjacent” lacks antecedence.
In claim 3, line 6, it appears ‘predetermined’ should be ‘pre-selected’.
In claim 10, ‘the outer longitudinal surface’ lacks antecedence.
In claim 12, it appears ‘outer’ should be placed before ‘longitudinal’ and ‘the distal end’ lacks antecedence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al (US Pub 2017/0360517).
Re claim 1: Crawford discloses a surgical robot system for surgery on an anatomical feature of a patient, the system comprising:
a surgical robot [0038; see robot 1];
a robot arm connected to the surgical robot [0038; see arm 23];
an end-effector connected to the robot arm and orientable to oppose the anatomical feature so as to be in operative proximity thereto [0038; see effectuator 30];
a processor circuit [0042; see processor];
a surgical tool comprising a drill selectively connectible to the end-effector (Fig 16; see the drill that is coupled to the effector);
a memory accessible by the processor circuit and comprising machine readable instructions configured, in response to user input, to determine a drill target and an associated drill trajectory, the instructions further configured, when executed, to cause the end-effector to move to a position corresponding to a determined target and a determined drill trajectory to permit advancement of the drill toward the target [0039, 0042; see the memory and associated software that determines a desired anatomical target and a desired trajectory for the effector];
a drill guide having proximal and distal ends, the drill guide releaseably connected to the end-effector at the distal end and to the drill at the proximal end, wherein the drill guide is configured to stop the advancement of the drill at a pre-selected drill depth associated with the determined target and is further configured to guide the drill along the determined drill trajectory during the advancement of the drill [0081, 0083; see the guide tube 50 that is coupled to the effector 30 and used to guide the drill and see the stop 46 to stop advancement of the drill at a predetermined depth];
wherein the drill includes a chuck having a distal surface and a rotatable, elongated drill bit extending distally from the distal surface of the chuck and terminating in a drill tip capable of engaging the anatomical feature, the drill bit having a first predetermined length corresponding to the distance between the distal surface of the chuck and the drill tip [0081, Figs 17C-J; see the release mechanism 48 that is a chuck and see drill bit 42 that is rotatable and extends distally from the release mechanism, wherein the bit 42 has a first length];
wherein the drill guide includes a guide shaft having proximal and distal guide shaft ends, openings at the proximal and distal guide shaft ends, respectively, and a bore extending between the openings and sized to slideably receive the drill bit therethrough, the guide shaft having associated therewith a second predetermined length [0083; see the tube 50 that is a guide shaft with a bore to receive the drill bit 42, wherein the tube has a second length]; 
wherein the drill guide further includes a depth stop having proximal and distal depth stop ends, the depth stop mounted to the proximal end of the guide shaft and selectively slidable longitudinally to vary the second predetermined length to be shorter than the first predetermined length of the drill bit, so that the drill bit when received in the guide shaft may be advanced beyond the distal end of the guide shaft by a preselected amount [0082; see the drill stop 46 with distal and proximal ends and wherein the first length is longer than the second length such that the bit 42 extends beyond the distal end of the tube]; 
wherein the depth stop has a surface for engaging the distal surface of the chuck of the drill, whereby the depth to which the drill tip 1s advanceable by the drill is limited by an amount corresponding to the position of the depth stop [0082, Fig 17C; see the stop 46 that engages the chuck 48 to limit the depth of the drill].
Re claim 5: The drill guide comprises an engagement mechanism to set the depth stop at one of a plurality of selectable, longitudinal positions corresponding to a desired drill depth [0082; see locking mechanism 49 that locks the stop 46 at a desired depth].
Re claim 9: The drill guide comprises a handle operatively connected to the engagement mechanism to manually set the depth stop at the selective one of the longitudinal positions [0082, Fig 17J; see locking mechanism 49 with a proximal portion comprising a handle that is gripped].
Re claims 10, 11: The guide shaft has upper and lower bushings disposed within the bore and sized to receive the outer longitudinal surface of the drill bit slideably and rotatably therein and disposed at longitudinally-spaced locations within the bore (Fig 17C; see components 48 that are bushings or rounded linings of the bore).
Re claim 12: The bushing has an internal diameter sized to engage the longitudinal surface of the distal end of the drill bit with a force opposing lateral displacement of the drill bit within the guide shaft to reduce deviation of the drill bit from the determined drill trajectory (Figs 17C, 17I; see the bushing 48 that engages the longitudinal surface of the drill bit 42 inherently with a force opposing lateral displacement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US Pub 2017/0360517), as applied to claim 1, in view of Ponzer et al (US Pub 2017/0333056 -cited by applicant).
Re claims 2-4: Crawford discloses all features including markings 44 located on the drill bit 42 and depth stop 46 with a longitudinal stem forming a window to reveal the stem (Fig 17C and 17J; see the proximal opening that constitutes a window to reveal the stem of the depth stop 46 (i.e. the proximal end of the stop)), but does not disclose that the drill guide comprises a depth indicator having indicia corresponding to graduated depths of advancement of the drill bit associated with the drill guide; wherein the indicia associated with the graduated depths are located on at least one of the stem and the portions adjacent the window to indicate the predetermined drill depth, and wherein the indicia comprise a pointer and a numerical value scale moveable relative to each other, the pointer disposed on one of the stem and the portions adjacent the window, and the numerical value scale disposed on the other of the stem and the portions adjacent the window. However, Ponzer teaches of a drill guide with adjustable stop including the drill guide comprises a depth indicator having indicia corresponding to graduated depths of advancement of the drill bit associated with the drill guide [0032, 0049; see the depth scale on the drill guide 10]; wherein the indicia associated with the graduated depths are located on at least one of the stem and the portions adjacent the window to indicate the predetermined drill depth [0032, 0049; see the depth scale that is viewed via a window on the guide shaft 10], and wherein the indicia comprise a pointer and a numerical value scale moveable relative to each other, the pointer disposed on one of the stem and the portions adjacent the window, and the numerical value scale disposed on the other of the stem and the portions adjacent the window [0032; see the numerical scale showing depths in millimeter values]. It would have been obvious to the skilled artisan to modify Crawford, to include the depth scale as taught by Ponzer, as such is a well known manner to determine depth of the drill and would be achieved via simple substitution.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US Pub 2017/0360517), as applied to claim 5, in view of Smith (US Pub 2012/0123417 -cited by applicant).
Re claims 6-8: Crawford discloses all features including the engagement mechanism, but does not disclose that the engagement mechanism comprises a ratchet assembly engageable at one of the plurality of longitudinally spaced locations between the proximal and distal ends of the depth stop, wherein the drill guide comprises a spring-biased trigger actuatable to disengage the engagement mechanism from a first one of the longitudinal positions and set the engagement mechanism at a second one of the longitudinal positions, the second longitudinal position corresponding to the desired drill depth, and wherein the trigger comprises a trigger lock operatively connected to the trigger to inhibit the actuation of the trigger and thereby inadvertent disengagement of the engagement mechanism. However, Smith teaches of a drill guide with depth stop wherein the stop includes a ratchet assembly engageable at one of the plurality of longitudinally spaced locations between the proximal and distal ends of the depth stop [0009, 0037; see the ratchet mechanism as part of the depth stop for positioning of the drill], wherein the drill guide comprises a spring-biased trigger actuatable to disengage the engagement mechanism from a first one of the longitudinal positions and set the engagement mechanism at a second one of the longitudinal positions, the second longitudinal position corresponding to the desired drill depth [0009, 0037; see the pawl 34 that includes a biasing spring 42 and pin 41 to trigger disengagement], and wherein the trigger comprises a trigger lock operatively connected to the trigger to inhibit the actuation of the trigger and thereby inadvertent disengagement of the engagement mechanism [0009, 0037; see the pin 41 for pawl 34 that constitutes a lock to inhibit actuation of the trigger]. It would have been obvious to the skilled artisan to modify Crawford, to use the spring based trigger with lock as taught by Smith, as such is a well-known manner in which to disengage an engagement mechanism and such would facilitate operability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793